Title: To James Madison from John Armstrong, Jr., 31 May 1808
From: Armstrong, John, Jr.
To: Madison, James



Sir,
Paris 31 May 1808.

I received a few days past a letter from M. de Champagny of which a copy is enclosed.  I know not that any American vessel has come to Europe in violation of the embargo, excepting one.  The vessels alluded to by the Minister are no doubt those mentioned by Mr. Montgomery (or such as those) who tempted by the high freights given here will not return to the U. S. I enclose a journal of yesterday which contains a very curious publication (Supposed to be the work of472. 1279. 794. 1361.)and entitled "Jugement sur les affaires d’Espagne" &c.  I have the Honor to be Sir, with very great respect, your most Obedient & very humble Servant

John Armstrong

